Citation Nr: 1819853	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-07 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

(The issue of entitlement to service connection for kidney cancer is addressed in a separate decision.)


INTRODUCTION

The Veteran had active service in the Army from July 1965 to September 1992, to include service in the Republic of Vietnam.  He was awarded the Purple Heart.  He died in September 2009.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

In March 2014, the appellant requested a hearing before a Veterans Law Judge.  A review of the file indicates that the appellant submitted a request to withdraw her request for a hearing on October 6, 2015.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  The Veteran died in September 2009; the cause of death was renal failure and metastatic kidney cancer.

2.  At the time of his death, the Veteran was service connected for gastritis, a low back condition, bilateral hearing loss, tinnitus, posttraumatic stress disorder (PTSD), and residuals from a gunshot wound.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must: (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the appellant of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was notified of the required information in a letter dated in March 2010. 

Furthermore, the appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of this claim at this time is warranted. 

VA obtained a medical opinion from an oncologist regarding the Veteran's kidney cancer and the appellant has not objected to the adequacy of the opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Cause of Death

The appellant contends that the cause of the Veteran's death as listed on his death certificate, kidney cancer, was the result of herbicide exposure during his active service. 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as refractory non-Hodgkin's lymphoma, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Here, it is undisputed that the Veteran's death was caused by kidney cancer.  However, service connection for the cause of the Veteran's death requires more than just a showing that he had kidney cancer.  Rather, it must be shown that kidney cancer was either directly or presumptively linked to his time in active service.  However, the evidence of record fails to establish that the Veteran's kidney cancer either began during or was otherwise caused by his active service.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service records show that he had service in the Republic of Vietnam.  Thus, herbicide exposure is conceded.

The appellant asserts that the Veteran was entitled to service connection for kidney cancer due to his herbicide agent exposure.

Kidney cancer is not a disease subject to presumptive service connection.  38 C.F.R. § 3.309.  As such, presumptive service connection based on herbicide agent exposure is not warranted.

The Veteran's STRs show that he had normal examinations of his abdomen throughout his active service.  His STRs do not show any complaints, symptoms, treatment, or diagnosis of kidney cancer.

After his separation from service, the medical records do not show any complaints, treatment, or diagnoses of kidney cancer for fourteen years after his separation from service.  In July 2006, an abdominal CT showed kidney cancer.  There is also no competent medical opinion of record which even suggests that the Veteran's kidney cancer might be related to his service, to include as a result of any exposure therein.

The Veteran died in September 2009.  His death certificate lists the cause of his death as kidney cancer.  At the time of his death, the Veteran was service connected for gastritis, a low back condition, bilateral hearing loss, tinnitus, PTSD, and residuals from a gunshot wound.  In other words, he was not service connected for kidney cancer, and the weight of the evidence is against a finding that the Veteran's kidney cancer began during his active service.  

Consequently, it is not shown that the kidney cancer that caused the Veteran's death was causally linked to his active service.

In September 2017, a VA oncologist reviewed the Veteran's claims folder.  The oncologist opined that the Veteran's kidney cancer was less likely than not due to his active service, to include his presumed herbicide agent exposure.  The oncologist reported that there was not sufficient evidence to determine a causative relationship between herbicide agent exposure and the development of kidney cancer.  The oncologist opined that the Veteran's kidney cancer was less likely than not caused by or aggravated by a service connected disability.  The oncologist reported that there was no evidence that the Veteran's gastritis, a low back condition, bilateral hearing loss, tinnitus, PTSD, or residuals from a gunshot wound were associated with the development of kidney cancer. 

Prior to his death, the Veteran has submitted a medical article regarding kidney cancer and its relationship to myeloma.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, the medical article submitted by the Veteran was not accompanied by the opinion of any medical expert.  In addition, the Veteran was not service connected for myeloma.

After weighing all the evidence, the Board finds great probative value in the VA oncologist's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Neither the Veteran, nor the appellant, has submitted any competent evidence supporting the Veteran's contention that his kidney cancer was due to his active service, to include his presumed herbicide agent exposure.  Therefore, after weighing all the evidence, the Board finds great probative value in the VA oncologist's opinion.

Consideration has been given to the assertions of appellant that the Veteran's kidney cancer was due to his active service.  She is clearly competent to report the Veteran's symptoms of kidney cancer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the appellant may describe symptoms of kidney cancer, she lacks the medical training or qualification either to diagnose the Veteran with kidney cancer or to determine its etiology.  Id. 

The Board would like to express that it is extremely sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's military service, including his service during the Vietnam Era.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Accordingly, the claim for service connection for the cause of the Veteran's death is denied. 


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


